                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JACOB S. SILVERMAN,
                                  11                                                    Case No. 18-01115 BLF (PR)
                                                           Plaintiff,
                                  12                                                    JUDGMENT
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14     DUANE CHRISTIAN, et al.,
                                  15                       Defendants.
                                  16

                                  17

                                  18            The Court has dismissed all claims against Defendants and granted their motion for
                                  19   summary judgment. Judgment is entered in favor of Defendants.
                                  20            IT IS SO ORDERED.
                                  21   Dated: _____________________
                                                September 3, 2019                       ________________________
                                                                                        BETH LABSON FREEMAN
                                  22
                                                                                        United States District Judge
                                  23

                                  24

                                  25   Judgment
                                       PRO-SE\BLF\CR.18\01115Silverman_judgment
                                  26

                                  27

                                  28
